BuNN, C. J>, (dissenting). This is a case in which we are not .favored with the evidence on the part of the state, except that it is stated in tbe record that tlie state’s evidence tended to show that the defendant was present, and committed the homicide. The evidence as to the robbery is wanting. On his plea of alibi the defendant made out what must be regarded as a strong case. I do not concur in the opinion of the other judges that errors as to the exact time may account for the difference in the testimony of unimpeached witnesses. They all were positive as to the time they saw the defendant in Fort Smith, and this particular time was as definitely settled by the testimony for the state as the time when the homicide was committed. When the attorney for the defendant was arguing the case.of his client before the jury, by way of illustrating the force and effect of the evidence, he stated that this was a case of circumstantial evidence, and that such a case is based upon a chain of circumstances, which chain is no stronger than its weakest link. At this point he was interrupted by the presiding judge, who pro-ceded to address the jury, in which he said substantially that the metaphor of defendant’s counsel was not the correct one to use in such a connection, but that the proper metaphor is that a ease of circumstantial evidence depends not on a chain of circumstances, but that it is like a rope composed of many strands twisted together, of which one or more strands might break, and yet the rope be not broken. An advocate must be allowed to make use of tropes and metaphors and other figures of speech according to his taste, so he does not misstate the evidence. This manner of presenting the facts is but arguing upon the facts, and the jury must be the judges of the appropriateness of the figures of speech. Where the court undertook to correct the attorney in this matter, it was but making an argument in answer to his, and commenting on the testimony, and determining its weight by his metaphor, which the jury, in their loyalty to the authority of the court, naturally took to be as adding strength to the circumstantial evidence upon which the state relied to make out her case, as more authoritative than the metaphor of defendant’s counsel, which tended to weaken the force of circumstantial evidence. In a case like this, hanging in the balance as it were, it is impossible to imagine, even, the degree of unfairness this was to the defendant. The judgment should have been reversed.